Citation Nr: 0702529	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arterial venous 
malformation (AVM) with headaches and seizures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969 and from November 1973 to November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by which the RO denied 
entitlement to the benefit sought herein.  Of note, the 
veteran also initiated an appeal regarding the issue of 
entitlement to service connection for a gastrointestinal 
disorder resulting from gallbladder surgery.  By April 2004 
rating decision, the RO granted service connection for a 
cholecystectomy.  As the full benefit sought on appeal was 
granted, this matter is not before Board.  Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

AVM with headaches and seizures is not shown to be related to 
the veteran's active duty service.


CONCLUSION OF LAW

AVM with headaches and seizures is not due to disease or 
injury that was incurred in or as a result of the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a May 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim is denied, 
and disability ratings and effective dates will not be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical treatment reports.  The 
veteran has identified no other pertinent medical evidence 
that has not been associated with the claimed file.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).  As explained in detail in 
the body of the decision, no VA medical examination need be 
provided.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action on the part of VA is necessary.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

The service medical records from the veteran's first period 
of service are devoid of medical findings as to AVM, 
headaches, or seizures.  Indeed, on separation from his first 
period of service, the veteran denied suffering from 
headaches and denied a history of head injuries.  Of note, in 
January 1967, the veteran sustained a laceration on the left 
cheek below the left eye.  The wound was stitched.  The 
veteran is currently in receipt of service connection for a 
left cheek laceration, which is rated zero percent disabling.

In November 1986, during the veteran's second period of 
service, while receiving treatment for atherosclerotic 
coronary heart disease, the veteran complained of chronic 
headaches.  Headaches, throughout the record, have never been 
listed as a diagnosis rendered by a medical professional.

In 2001, a seizure disorder was diagnosed, and a September 
2001 magnetic resonance imaging (MRI) of the head revealed a 
vascular malformation in the right posterior parietal lobe, a 
dominant right vertebral artery, and no evidence of an 
intracranial tumor.  

An October 2001 MRI of the brain indicated a stable venous 
malformation within the right parietal lobe.

In his June 2004 substantive appeal, the veteran argued that 
his AVM with headaches and seizures was due to head trauma in 
service during the incident in which he sustained an injury 
under the left eye.  The veteran indicated that he was 
knocked unconscious during the incident.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The service medical records are silent as to AVM and seizures 
and contain only a peripheral mention of headaches.  The 
current medical evidence reflects that the veteran does 
indeed suffer from AVM and a seizure disorder.  A medical 
diagnosis of headaches is absent from the record.  
Nonetheless, service connection for the veteran's claimed 
disability is not warranted.  The claimed AVM with seizures 
and headaches was not shown in service, and the competent 
medical evidence does not reflect any sort of relationship 
between the claimed disability and service.  Absent 
such nexus, service connection for AVM with seizures and 
headaches must be denied.  38 C.F.R. § 3.303.

The veteran argues that the claimed disability is a result of 
head trauma in service.  The Board acknowledges that the 
veteran sustained a laceration under the left eye in service.  
Loss of consciousness was not noted in the service medical 
records.  Nevertheless, the Board cannot grant service 
connection based upon the veteran's arguments, as he is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary of VA to make a decision 
on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's AVM with seizures and headaches to service, a 
medical opinion regarding whether the veteran's alleged 
disability is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


